DECISION AND ENTRY ADOPTING THE REPORT AND RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 5)
Timothy S. Black, United States District Judge
This case is before the Court pursuant to the Order of General Reference in the United States District Court for the Southern District of Ohio Western Division to United States Magistrate Judge Michael J. Newman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings filed with this Court and, on January 19, 2016, submitted a Report and Recommendation (Doc. 5). No objections were filed.
As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has reviewed the comprehensive findings of the Magistrate Judge and considered de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine that such Report and Recommendation should be and is hereby adopted in its entirety. Accordingly:
1. The Report and Recommendation (Doc. 5) is ADOPTED;
2. Plaintiffs Complaint (Doc. 3) is DISMISSED with prejudice pursuant to 28 U.S.C. Section 1915(e), for failure to state a claim;
3. Plaintiffs request for injunctive relief (Doc. 2) is DENIED;
4. The Court certifies that pursuant to 28 U.S.C. Section 1915(a)(3), an appeal of this Order would not be taken in good faith and therefore Petitioner is denied leave to appeal in forma pauperis; and
5. The Clerk shall enter judgment accordingly, whereupon this civil action is TERMINATED in this Court.
IT IS SO ORDERED.
REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFF’S COMPLAINT (DOC. 3) BE DISMISSED WITH PREJUDICE; (2) PLAINTIFF’S MOTION FOR INJUNCTION (DOC. 2) BE DENIED; (3) SERVICE NOT ISSUE; (4) THIS CASE BE TERMINATED ON THE COURT’S DOCKET; AND (5) A CERTIFICATE OF APPEALABILITY NOT ISSUE, AND PLAINTIFF BE DENIED INFORMA PAUPER-IS STATUS ON APPEAL
Michael J. Newman, United States Magistrate Judge
This civil case is before the Court, pursuant to 28 U.S.C. § 1915(e)(2), for a sua *933sponte review of the complaint filed by pro se Plaintiff James Richard Johnson (“Johnson”). Johnson filed a motion for leave to proceed in forma pauperis (“IFP”) on December 12, 2015. Doc. 1. The Court granted Johnson’s motion to proceed IFP, but held service of the complaint pending a review under § 1915(e)(2). See Notation Order dated Dec. 18, 2015. It is appropriate for the Court to conduct this review sua sponte prior to issuance of process “so as to spare prospective defendants the inconvenience and expense of answering such complaints.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
I.
In accordance with 28 U.S.C. § 1915(e)(2), this Court must perform an initial review of the instant action. McGore v. Wrigglesworth, 114 F.3d 601, 604-05 (6th Cir.1997). Upon review, the Court must dismiss any case it determines is “frivolous or malicious,” fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
A complaint should be dismissed as frivolous if it lacks an arguable basis in law or fact. Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); Neitzke, 490 U.S. at 325, 109 S.Ct. 1827. A plaintiff sets forth no arguable factual basis where the allegations asserted are “fantastic or delusional”; and presents no arguable legal basis when advancing “indisputably meritless” legal theories, i.e., when the defendant is immune from suit, or when the plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327-28, 109 S.Ct. 1827; Brown v. Bargery, 207 F.3d 863, 866 (6th Cir.2000).
Courts may also dismiss a complaint sua sponte for failure to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). While pro se pleadings are “to be liberally construed” and are “held to less stringent standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam), pro se plaintiffs must still satisfy basic pleading requirements. Wells v. Brown, 891 F.2d 591, 594 (6th Cir.1989). Specifically, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)); see also Ogle v. Columbia Gas Transmission, LLC, 513 Fed.Appx. 520, 522 (6th Cir.2013). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.2010) (applying the Iqbal and Twombly standards to a § 1915 review).
II.
This is the second case in which Johnson seeks relief from this Court with regard to child support obligations and enforcement proceedings. See Johnson v. Rogers, No. 1:15-CV-638, 2015 WL 9471606, at *2 (S.D.Ohio Dec. 4, 2015) Report and Recommendation adopted, 2015 WL 9460561 (S.D.Ohio Dec. 28, 2015) (hereafter referred to as “Johnson I”). Similar to the circumstances here, in Johnson I, Johnson sought, among other requested relief, an *934Order dismissing the child support enforcement actions pending against him in the Domestic Relations Division of the Butler County Court of Common Pleas. Id.
Here, Johnson names three Defendants: (1) the State of Ohio; (2) the Butler County, Ohio Child Support Enforcement Agency (“CSEA”); and (3) the Butler County Court of Common Pleas. Doc. 3 at PagelD 25-26. In connection with his complaint, Johnson also filed a request for an injunction (doc. 2), which he references and incorporates as part of his complaint. See doc. 3 at PagelD 27. In the pro se complaint, Johnson alleges that Defendants violated his rights by prosecuting, arresting, and incarcerating him — from October 8, 2015 through October 13, 2015 — for, presumably, failing to pay child support obligations. Id. Johnson further alleges that, following a hearing on December 21, 2015, he anticipated being sentenced to serve additional jail time for his continued failure to pay child support obligations. See id.; see also doc. 1-5 at PagelD 15-16; doc. 2 at PagelD 18. With respect to his request for injunctive relief, Johnson seeks an Order enjoining the Common Pleas Court from proceeding to sentencing on December 21, 2015, and enjoining Defendants from taking further action to enforce his child support obligations. Doc. 2 at PagelD 23.
III.
The Court first addresses Johnson’s wrongful imprisonment, prosecution and arrest claims asserted under 42 U.S.C. § 1983, in which he seeks money damages. See doc. 3 at PagelD 27-28. Such claims for damages against the State of Ohio and the Common Pleas Court are barred by the Eleventh Amendment of the United States Constitution. See Mumford v. Basinski, 105 F.3d 264, 270 (6th Cir.1997) (holding that the State of Ohio and Ohio Common Pleas Courts are immune “from litigation exposure in federal court by the Eleventh Amendment to the United States Constitution”); see also Johnson I, 2015 WL 9471606, at *4. Accordingly, for this reason, as well as the reasons set forth by Magistrate Judge Bowman in Johnson’s related case, see Johnson I, 2015 WL 9471606, at *2-5, Plaintiffs § 1983 claims against the State of Ohio and the Common Pleas Court should be dismissed.
With regard to his § 1983 claims against CSEA, even assuming, arguendo, that it is not a state agency for Eleventh Amendment purposes, see Lawton v. State of Florida Dep’t of Revenue, No. 2:06-CV-01037, 2007 WL 641849, at *4 (S.D.Ohio Feb. 22, 2007) Report and Recommendation adopted sub nom., 2007 WL 1072027 (S.D.Ohio Apr. 6, 2007), Johnson’s § 1983 claims against CSEA must be dismissed for failing to plead sufficient facts that, if accepted as true, would state a facially plausible claim. See Pegram v. Ohio Child Support Div., No. 1:14CV638, 2014 WL 5107599, at *6-7 (S.D.Ohio Oct. 10, 2014).
Specifically, CSEA, a government entity — as opposed to an individual state actor — “may not be sued under 42 U.S.C. § 1983 for an injury inflicted solely by employees or agents under a responde-at superior theory of liability.” Harris v. Jan, No. 3:05CV7370, 2005 WL 3483551, at *2 (N.D.Ohio Dec. 15, 2005) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)). Instead, government entities are only liable under § 1983 when a constitutional injury results from “execution of a government’s policy or custom[.]” Id. (citation omitted). Johnson’s “complaint contains no suggestion of a custom or policy of the [Butler] County CSEA which may have resulted in the deprivation of a federally protected right of the plaintiff.” Id.
Accordingly, Johnson’s claims for money damages against all Defendants should be dismissed by the Court under § 1915(e) as frivolous.
*935IV.
In addition to his claims for money damages, Johnson seeks, as noted, injunc-tive relief against Defendants to stop all child support enforcement proceedings in the Butler County Common Pleas Court. See doc. 2; see also doc. 3 at PagelD 28. Even assuming, arguendo, that Johnson’s request for injunctive relief is not barred by the Eleventh Amendment, see Williams v. Commw. of Ky., 24 F.3d 1526, 1544 (6th Cir.1994) (stating that “[t]he Eleventh Amendment does not bar § 1983 actions brought against state officials in their official capacities seeking prospective injunc-tive relief’), his request for injunctive relief must be dismissed.
Notably, the Anti-Injunction Act provides that, “[a] court of the United States may not grant an injunction to stay proceedings in a State court except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. “While 42 U.S.C. § 1983 falls within the ‘expressly authorized by Act of Congress’ exception provided in the Anti-Injunction Act, the plaintiff here has neither pleaded with clarity a cause of action under § 1983 nor made a showing that he is likely to succeed on the merits of a § 1983 claim against” any of the Defendants. Caughorn v. Phillips, 981 F.Supp. 1085, 1087 (E.D.Tenn.1997) (citing Mitchum v. Foster, 407 U.S. 225, 242, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972)). Accordingly, Johnson’s request for injunctive relief should be dismissed, and his motion in that regard (doc. 2) should be denied.2
V.
For the foregoing reasons, the Court RECOMMENDS that: (1) Johnson’s complaint (doc. 3) be DISMISSED; (2) Johnson’s request for injunctive relief (doc. 2) be DENIED; (3) service not issue; (4) this case be TERMINATED ON THE DOCKET; and (5) the Court CERTIFY that an appeal of an Order adopting this Report and Recommendation would be frivolous and not taken in good faith and, therefore, that Johnson be DENIED in forma pau-peris status on any appeal.
Date: January 19, 2016.

. Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.


. Insofar as sentencing in the Butler County Court of Common Pleas did occur on Decem-her 21, 2015, the undersigned also notes that Johnson's request to enjoin such is now moot.